Citation Nr: 0506866	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-18 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased evaluation for a right knee 
medial meniscectomy, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a May 2004 Report of Contact, the RO indicated that he 
veteran only desired a videoconference hearing at the RO in 
Cleveland, Ohio concerning the issues on appeal.  Thereafter, 
in December 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Cleveland, Ohio.  
A copy of the hearing transcript has been associated with the 
claims folder. 

(Consideration of the issues of entitlement to increased 
evaluations for bilateral hearing loss, hypertension, and 
right knee medial meniscectomy will be addressed in the 
remand section following the order of the decision below.)  


FINDING OF FACT

Diabetes mellitus, type II was not shown until years after 
the veteran's separation from active service; it is not 
otherwise attributable to his active military service. 


CONCLUSION OF LAW

The veteran does not have type II diabetes mellitus that is 
the result of disease or injury incurred in or aggravated by 
active military service; type II diabetes mellitus may not be 
presumed to have been incurred in or aggravated by active 
service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  General Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  In addition, certain chronic diseases, 
such as diabetes mellitus, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2004) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

Service connection may also be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

II.  Analysis

After a review of the evidence of record, the Board finds 
that service connection for type II diabetes mellitus is not 
warranted.  In reaching this conclusion, the Board notes that 
the evidence of record shows that the veteran's diabetes, 
which was not diagnosed until the late 1990's (see VA 
outpatient reports, dating from August 1998 to September 
2002), was not present in service, manifested within one year 
after his separation from service, or causally related to 
such service.  Indeed, when examined by VA in 1982, blood 
tests showed normal glucose levels, and there was no 
indication by the examiner that any finding suggested a 
diagnosis of diabetes.  The medical evidence of record does 
not link the veteran's current diabetes to his active 
service.  The absence of such evidence is of greater 
evidentiary weight than the veteran's unsubstantiated 
allegation of a relationship to service.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107.

III.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's service connection claim, the 
Board has considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date.  A discussion 
of the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in June 2002.  This 
letter apprised the veteran of the provisions under the VCAA 
and the implementing regulations, of the evidence needed to 
substantiate the claim on appeal, and the obligations of VA 
and the veteran with respect to producing that evidence.  The 
letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including such 
things as records from any person, agency, or company who has 
records that might have been helpful with his appeal.  In 
addition, in a May 2003 statement of the case (SOC) and 
December 2003 supplemental statement of the case, the RO 
informed the veteran that to substantiate his service 
connection claim the evidence must demonstrate that he has a 
current disability that began in or was made worse during his 
military service or an event in service that caused 
disability.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, the veteran 
was afforded a videoconference hearing in December 2004 
concerning the issue on appeal.  In addition, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  Taken together, the Board is persuaded that there 
is no reasonable possibility that further development would 
unearth any additional evidence helpful to the veteran.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for type II diabetes, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, the veteran has type II 
diabetes, but there is no indication that there was any 
event, injury, or disease in service or within the one-year 
presumptive period.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.


ORDER

Service connection for diabetes mellitus, type II is denied. 


REMAND

During a December 2004 videoconference hearing before the 
undersigned Veterans Law Judge at the Cleveland, Ohio, RO, 
the veteran testified that since 2002 he had continued to 
seek treatment for his hearing loss, right knee disability, 
and hypertension from the VA Medical Center (VAMC) in 
Columbus, Ohio.  While treatment reports, dated from August 
1998 to November 2003, from this facility are contained in 
the claims folder, more recently prepared records are not.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Hence, the RO should obtain all 
outstanding treatment records from the identified VA 
facility, following the procedures prescribed in 38 C.F.R. § 
3.159(c) (2004).

In addition, VA is required to conduct an accurate and 
descriptive medical examination based on the complete medical 
record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was last examined for his 
bilateral hearing loss in September 2002.  In consideration 
of the passage of time since the administration of the 
September 2002 VA examination of the service-connected 
bilateral hearing loss, and since the veteran has not been 
afforded a recent examination for either his service-
connected hypertension or right knee disability, he should be 
scheduled for VA examinations prior to final appellate review 
of his increased rating claims.  

With respect to the service-connected right knee medial 
meniscectomy, the veteran testified that he had chronic pain 
and swelling, and that he wore a brace.  He maintained that 
he had flare-ups of the right knee three to four times a 
year, each of which lasted for five to six hours.  Given this 
testimony, the Board is of the opinion that a current 
orthopedic examination which provides an assessment of 
functional losses in terms of additional limitation of motion 
of the right knee is warranted prior to final appellate 
review of the claim.  38 C.F.R. §§ 4.40, 4.45 (2004); 
Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995); VAOPGCPREC 9-
98.

It should also be pointed out that VA General Counsel has 
recently indicated that separate ratings may be assigned for 
limitation of flexion and limitation of extension of the 
knee.  VAOPGCPREC 9-04.  This represents a change to a 
general practice by VA to assign a single rating based on 
limitation of motion of a joint.  Consequently, medical 
findings regarding the extent of functional impairment as to 
both flexion and extension is required.  

Regarding the veteran's claim for an increased evaluation for 
his service-connected hypertension, the Board notes that the 
criteria for evaluating diseases of the arteries and veins 
were revised prior to receipt of his increased rating claim 
in May 2002, and became effective on January 12, 1998.  See 
62 Fed. Reg. 65,207 (Dec. 11, 1997) (codified at 38 C.F.R. § 
4.104 (2004)).  Changes were made to the rating criteria for 
Diagnostic Code 7101, which is used in evaluating 
hypertensive vascular disease.  The RO has only provided the 
veteran with the rating criteria set forth in the former 
Diagnostic Code 7101 (see May 2003 statement of the case).  
The veteran should be informed of the current version of 
Diagnostic Code 7101, and the RO should adjudicate this issue 
with these newer criteria in mind.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002)).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected right knee medial 
meniscectomy, hypertension, or bilateral 
hearing loss since 2002.  After securing 
the necessary releases, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran that have not been previously 
secured, and associate them with the 
claims folder.  These should include 
records from the Cleveland, Ohio, VAMC.

2.  Thereafter, the appellant should be 
scheduled for a VA orthopedic examination 
specifically to determine the current 
severity of the service-connected right 
knee medial meniscectomy residuals.  The 
claims folder, along with any additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiner for review.  

The examiner should describe any 
recurrent subluxation or lateral 
instability in terms of "slight," 
"moderate," or "severe" disability.  The 
examiner should record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the right knee exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion of the right knee (beyond 
that which is demonstrated clinically).  
This should be done in terms of both loss 
of flexion and loss of extension.  
VAOPGCPREC 9-04.  The rationale for all 
opinions should be explained in detail.  

3.  After the aforementioned development 
has been completed, the RO should 
schedule the veteran for a VA examination 
to assess the severity of his service-
connected hypertension.  The claims 
folder, a copy of this remand, and all 
additional evidence obtained pursuant to 
the requests above should be made 
available to the examiner.  The examiner 
should be furnished copies of the 
criteria as set forth under 38 C.F.R. 
§ 4.104 (Diagnostic Code 7101) (2004).  
The examiner's report should provide all 
current complaints, symptoms, clinical 
findings, and manifestations of 
hypertension.  Blood pressure readings 
and any medication used to control 
elevated blood pressure should be noted.  
All findings should be reported in 
detail.  A complete rationale for any 
opinion expressed must be provided. 

4.  The veteran should also be scheduled 
for a VA audiological examination in 
order to determine the current severity 
of the service-connected bilateral 
hearing loss.  The examination should 
include decibel loss for the frequencies 
500, 1000, 2000, 3000, 4000 Hertz and 
speech recognition scores using the 
Maryland CNC Test.  Any other testing 
deemed necessary should be performed.  
The examiner should be provided with the 
veteran's claims folder for review in 
conjunction with the examination.  The 
difference, if any, between results 
obtained on audiogram and those reported 
on a September 2002 VA audiogram should 
be explained.  A complete rationale for 
any opinion expressed should be provided. 

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues on appeal.  The 
current criteria for rating hypertension 
should be used.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The 
supplemental statement of the case should 
recite the current criteria for rating 
hypertension.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


